PER CURIAM.
This is an appeal from an order of the county judges’ court of Dade County. The appellant, who was the executor of the estate involved, had been removed as executor by a prior order of the court. The order appealed from (1) disallowed a fourth final account which the appellant had been directed to file, and ordered the appellant to file on or before a certain date “an accurate, true, just, and complete final account;” (2) granted attorney fees in a certain amount to the attorneys for appel-lees as compensation for services rendered for the benefit of the estate, surcharging a portion thereof against the appellant; (3) ordered appellant to pay to the estate certain amounts found to be so owing; (4) directed that the fees allowed to attorneys for the appellees, and the costs, be paid out of the estate; (S) made certain provisions relating to payments of premiums on the appellant’s (executor’s) bond; (6) allowed in part and disallowed in part amounts which the appellant had paid or allocated to himself as executor as fees and for expenses; (7) made provision for enforcement of the orders therein relating to the appellant, by authorizing the filing of suit by the remaining executor, in event of noncompliance by the appellant; (8) directed that a copy of the order be delivered to the surety on the appellant’s bond; (9) and reserved jurisdiction until the filing and approval of the final account to determine whether the former executor (appellant) should be further surcharged.
The brief of the appellant, without setting forth any point or points involved, or specifying the assignments of error relied upon (see Rule 3.7, subd. F(4) FAR, 32 F.S.A.), presented a blanket challenge of the order, contending it was the product of procedural irregularities by the court and was not supported or justified by the record. Having considered the appellant’s arguments, in the light of the record and briefs, we conclude that reversible error had not been demonstrated. No useful purpose would be served by restatement here of the proceedings in the cause which took place over an extended period, or by detailing the arguments pro and con bearing on the propriety and correctness of the provisions of the order in question.
Affirmed.